NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defenclants-Appellants.

2012-1507

Appeal from the United States District Court for the
Northern District of California in case no. 12-CV-0630,
Judge Lucy H. Koh.

ON MOTION

PER CURLAM.
0 R D E R

Samsung Electronics Co., Ltd. et al. moves for a tem-
porary stay of the preliminary injunction issued by the
United States District Court for the Northern District of
California and dated June 29, 2012, while its motion for a
stay pending appeal is being considered by this court.

APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD. 2

Upon consideration thereof,
IT IS ORDERED THATZ

The motion is granted to the extent that the prelimi-
nary injunction is temporarily stayed, pending this court's
receipt of Apple Inc.'s response to the motion for a stay
pending appeal and the court's consideration of the papers
submitted.

FoR 'I"HE COURT
JUL 0 5 mm /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Charles K. Verhoeven, Esq. y mo
Harold J . McElhinny, Esq. u_g_ ¢gugr !;1= Appw_s Fon
8 THE FI_E_DERAL CIRCUIT
s
JUL U 6 20 12

JANHIJBBA|.Y
C|.EIK